Citation Nr: 0811688	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-39 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a lumbar spine (low 
back) disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran served in the reserves, including during the 
Persian Gulf War and on monthly active duty for training 
(ACDUTRA) from March 1991 to October 1999.  She also is 
currently serving in support of Operation Iraqi Freedom.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the veteran's claims for service connection for 
left arm, lumbar spine (low back), cervical (neck), and left 
shoulder disorders, and for residuals of a head injury - 
including muscle-contraction headaches.  She perfected an 
appeal of all of these claims, except for the head injury and 
residual muscle-contraction headaches.  38 C.F.R. § 20.200 
(2007).

More recent October 2005 and August 2006 RO decisions, during 
the pendency of this appeal, granted the claims for service 
connection for the head injury and residual muscle-
contraction headaches and for the cervical (neck) and left 
shoulder disorders and assigned 0, 10 and 0 percent ratings, 
respectively, retroactively effective from December 10, 2001, 
the date of receipt of the veteran's claims for these 
conditions.  She did not timely appeal either these initial 
ratings or effective date assigned for these now service-
connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  She has, 
however, continued to appeal for service connection for left 
arm and lumbar spine (low back) disorders, so those claims 
remain.

The Board is remanding the left arm claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Whereas the Board is 
going ahead and deciding the claim concerning the 
lumbar spine (low back) disorder.



There are a couple of other preliminary points worth 
mentioning.  In a recent December 2007 statement, the 
veteran's representative indicated she believes her cervical 
(neck) and left shoulder disabilities are more severe than 
currently rated.  So this is a claim for higher, i.e., 
increased ratings for these conditions.  The RO has not 
adjudicated these additional claims, much less denied them 
and the veteran responded by timely appealing to the Board.  
Keep in mind that she did not timely appeal the initial 
ratings for these condition when they were service connected.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  So these 
claims are referred to the RO for appropriate development and 
consideration since they are not presently within the Board's 
jurisdiction.  See again 38 C.F.R. § 20.200.

Also in the December 2007 statement, the representative makes 
reference to the veteran still wanting service connection for 
a neck condition, stating the RO had neglected to consider 
this additional claim.  However, the grant of 
service connection for the cervical spine disorder was, in 
actuality, an adjudication, and indeed allowance, of the 
claim concerning the neck.  So the problems affecting the 
neck are no longer at issue.


FINDING OF FACT

It is questionable whether the veteran has current disability 
specifically referable to the lumbar segment of her spine 
(low back); regardless, any disability she may currently have 
has not been attributed to her military service - including 
to the injuries she sustained in a motor vehicle accident 
(MVA) in October 1999.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate her claim.  She was provided a VCAA notice 
letter in September 2003, as well as a copy of the rating 
decision, a statement of the case (SOC), and supplemental 
statements of the case (SSOCs).  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claim and identified the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  The VCAA letter also informed 
her of what evidence was needed to substantiate her claim and 
what evidence VA would obtain. Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

Consider, as well, that a more recent November 2006 letter 
contained information concerning the downstream disability 
rating and effective date elements of the veteran's 
underlying claim for service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Since receiving this 
additional Dingess notice in November 2006, the veteran has 
submitted additional medical and other evidence.  However, 
the RO has not gone back and readjudicated her claim, such as 
in another SSOC, to consider this additional evidence.  
38 C.F.R. § 19.31, 19.37.  This is important to point out 
because the Federal Circuit Court recently held that an SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
September 17, 2007) (Mayfield IV).

As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

A closer look at this additional evidence, however, indicates 
it mostly pertains to conditions other than the veteran's low 
back - so irrelevant.  It therefore follows that the RO need 
not readjudicate the low back claim, and issue another SSOC, 
to consider this additional evidence because the result of 
this readjudication would be no different than the prior 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).  That is to say, not considering this additional 
evidence in another SSOC is nonprejudicial, i.e., harmless 
error.  See Sanders v. Nicholson, 487 F.3d 881 (2007); 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Also 
keep in mind that, to the extent this additional evidence 
concerns the claim for the left arm disorder, the Board is 
remanding that claim - in part, because the veteran did not 
waive her right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c).

VA also has a duty to assist the veteran in developing her 
claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See, too, McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate her claim.  All available records identified as 
pertinent have been obtained and associated with her claims 
folder.  She had VA examinations in October 2002, July 2005, 
and a VA medical opinion was obtained in May 2006.  She has 
not expressed a desire to testify at a hearing before a 
Veterans Law Judge of the Board.  In January 2008, as already 
alluded to, she submitted additional evidence to the Board, 
which has not been considered by the RO in the first 
instance.  She did not submit a waiver of RO consideration of 
this additional evidence.  But, as also already mentioned, 
this additional evidence is not pertinent to her claim for 
service connection for a lumbar spine disorder; therefore, 
remand for RO consideration of this additional evidence would 
serve no useful purpose and, therefore, is unwarranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudicing her.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes her service medical records, lay 
statements, private and VA medical treatment records, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on her 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 



Service Connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection is also permissible for disability resulting from 
disease or injury incurred in or aggravated by active duty 
for training (ACDUTRA) or for disability resulting from 
injury - but not disease - incurred or aggravated during 
inactive duty training (INACDUTRA). 38 U.S.C.A. § 101(22) and 
(23); 38 C.F.R. § 3.6.

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran is requesting service connection for a lumbar 
spine (low back) disorder.  One initial point worth 
reiterating is that service connection already has been 
established for disability referable to the cervical segment 
of her spine, i.e., disability affecting her neck.  And to 
the extent she may have additional disability involving the 
thoracic segment of her spine (i.e., upper back), this is not 
at issue.  There are three segments of her spine - cervical, 
thoracic, and lumbar, and only the latter is involved in this 
appeal.



No spine abnormalities were noted at enlistment into service 
in March 1991, and the veteran denied a history of recurrent 
back pain.  She initially sought treatment for a back 
disorder in June 1992, which was diagnosed in September 1992 
as lumbosacral strain/sprain with lumbar subluxation and 
concomitant lumbalgia.  A periodic military physical 
examination in May 1996 revealed no spine abnormalities, and 
she denied a history of recurrent back pain.  Her service 
medical records indicate she was involved in a motor vehicle 
accident in the line of duty in October 1999.

The veteran had a VA spine examination in July 2005.  An 
examination of the lumbar segment of her spine revealed 
negative straight leg raising, bilaterally.  Flexion and 
extension of the thigh were negative for lumbar pain, and 
rotation was normal.  Deep tendon reflexes were also normal.  
X-rays of the lumbar spine were negative.  No lumbar spine 
disorder was diagnosed.  

Although the veteran's medical records reflect ongoing 
treatment for a multiplicity of musculoskeletal disorders, 
this evidence does not reflect a competent diagnosis of a 
chronic disability involving her lumbar spine.  In this 
regard, the July 2005 VA spine examination is the most 
probative evaluation of her disability picture.  After 
performing a clinical examination and reviewing the claims 
folder, the VA examiner did not diagnose a lumbar spine 
disability.  So although the veteran had, in the past, 
received treatment for a low back disorder - lumbosacral 
strain/sprain with lumbar subluxation and concomitant 
lumbalgia, there was no objective clinical indication of any 
low back disability during her July 2005 VA examination.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
See also Brammer, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of a current disability, the veteran has 
no valid claim).



A December 2007 record, in the batch of evidence the veteran 
more recently submitted, shows an assessment of chronic and 
acute back pain and muscle strain.  However, mere pain, 
alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

But even assuming, for the sake of argument, the veteran has 
current disability involving her low back (again, the lumbar 
segment of her spine), there is no competent evidence - even 
this recently submitted record, indicating her current 
disability is attributable to her military service, including 
to the injuries she sustained in the line of duty in the 
motor vehicle accident in October 1999.  Establishing her 
entitlement to service connection not only involves proving 
she has the condition claimed, but also showing it is related 
to her military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This 
simply has not been done in this instance.

It equally deserves mentioning that the veteran attributes 
her current low back disability to those injuries she 
sustained in the line of duty in that October 1999 motor 
vehicle accident, although that accident was several years 
after the only indication of documented low back pathology 
contemporaneous to when she may have been on ACDUTRA, in 
1992.  So the only relevant symptoms and diagnosis shown 
preceded that accident, not occurred coincident with or in 
the aftermath of it.



Lastly, while the veteran is competent to testify that she 
has experienced persistent pain, etc., in her low back since 
service, her allegations are not credible given the negative 
findings during the several physical evaluations mentioned.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  And she does not have the 
medical competence, i.e., training and expertise, needed to 
attribute her low back disorder to her military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence of a link 
between the veteran's current low back disorder - even 
assuming she has one, and her military service, the Board 
must deny her claim for this condition because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in her favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for a lumbar spine (low 
back) disorder is denied.  




REMAND

The veteran is also claiming entitlement to service 
connection for a left arm condition manifested by pain and 
limitation of motion.  As mentioned, her service medical 
records indicate she was involved in a motor vehicle accident 
in the line of duty in October 1999.  And in an August 2006 
rating decision, service connection was established for mild 
cervical spondylosis at C4-5 and C6-7, moderate at C5-6, as 
well as for left shoulder impingement syndrome as residuals 
of that motor vehicle accident.

The veteran contends that her left arm symptoms are a 
separate disability and not manifestations of her service-
connected cervical spine and left shoulder disabilities.  

A VA examiner's opinion was obtained in May 2006.  After 
reviewing the claims file, the examiner indicated it is very 
difficult to tell or possibly impossible to discern whether 
the veteran's left arm symptoms are due to her left shoulder 
pathology or due to her cervical spine pathology.  He added 
that they could be related to either her left shoulder 
disability or her cervical spine disability, or both.  He 
then said it was not possible for him to determine this 
without undue speculation, going on to note, however, that in 
his opinion the left arm condition is "at least as likely as 
not" related to the motor vehicle accident (MVA) in the 
line of duty during service, in October 1999.

It is generally accepted that a veteran need only reach this 
level of probability ("at least as likely as not") to 
warrant granting a claim with resolution of all reasonable 
doubt in their favor.  38 C.F.R. § 3.102.  See, too, Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology).

However, although the VA examiner's opinion refers to "left 
arm symptoms," a precise disorder affecting the function of 
the veteran's left arm is not clearly identified in the 
record, nor its specific relationship to her service-
connected left shoulder and cervical spine disabilities.

Thus, this claim must be remanded for an examination and 
supplemental opinion regarding whether any disorder affecting 
the veteran's left arm has been caused or aggravated by her 
service-connected left shoulder and/or cervical spine 
disabilities, or is otherwise part and parcel of them.  
38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Also, records show the RO certified this claim to the Board 
in November 2006.  And the veteran has since, in January 
2008, submitted additional supporting evidence.  She did not 
waive her right to have the RO, as the Agency of Original 
Jurisdiction (AOJ), initially consider this additional 
evidence.  Applicable VA regulations require that pertinent 
evidence submitted by an appellant be referred to the AOJ for 
review and preparation of an SSOC unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.800, 20.1304(c) (2007).

Accordingly, the left arm claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
examination to determine the nature, 
severity, and etiology of any disability 
affecting her left arm.  All diagnoses 
are to be noted to identify the specific 
source of her current complaints of pain, 
limitation of motion, etc..  Further, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, 50 percent or more probable) 
that any left arm disorder diagnosed is 
due to or has been chronically aggravated 
by the already service-connected left 
shoulder and/or cervical spine 
disabilities.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this 
decision and remand and the May 2006 
opinion, must be made available to the 
examiner for review of the veteran's 
pertinent medical and other history.

2.  Then readjudicate the claim 
concerning the left arm in light of the 
additional evidence received since the 
most recent SSOC.  This includes 
determining whether the veteran's left 
arm disorder, assuming there is an 
underlying diagnosis, was caused or 
aggravated by her already service-
connected left shoulder and/or 
cervical spine disabilities, or is 
otherwise part and parcel of these 
conditions.  If this claim is not granted 
to the veteran's satisfaction, send her 
and her representative an SSOC addressing 
all additional evidence received since 
the prior SSOC.  Give them time to 
respond before returning this case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Keith W. Allen
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


